DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communications for the present US application number 17/017,170 with claims filed on September 10th, 2020.
Claims 1-39 are pending and have been examined, directed to PUBLISH-SUBSCRIBE COMMUNICATION ARCHITECTURE FOR HIGHLY-VERSATILE FIELD DEVICES IN CONTROL AND AUTOMATION SYSTEMS.

Information Disclosure Statement
The information disclosure statements submitted on March 18th, 2022 and July 15th, 2022 are in compliance with the provisions of 37 CFR 1.97 and are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 15-24, 29-33, 35-37, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0102678 A1 to Nixon et al. (“Nixon1”).

As to claim 1, Nixon1 discloses a method comprising:
receiving at a highly-versatile (HV) field device, from a first client device or application, a message indicating a selection of a first one of a plurality of publish categories, the first one of the plurality of publish categories corresponding to a type of information desired by the first client device or application (Nixon discloses of an overall monitoring and analytics system wherein a first process controller (11) can load up different desired functions within each of the one or more various (wired/wireless) field devices in the system.  The functions or block definitions are organized and stored within a library based on different categories/sub-categories, e.g., Nixon1: ¶¶ 92, 186-187 and Figs. 1, 4F, 4G, and 4H); 
transmitting, from the HV field device to the first client device or application, an identification of each of a plurality of publish lists corresponding to the first one of the plurality of publish categories, the plurality of publish lists stored on the HV field device and each publish list comprising a set of parameters associated with the HV field device (The field device(s) would transmit or communicate back any relevant corresponding parameters or sub-categories, given the selected main category.  In one example, suppose if “Data Consumer” was the main category selected at first, a relevant corresponding sub-category may be “Convert2Control” which would cause the field device to output data in a certain way.  There are various other parameters that can be further identified, like as illustrated in Figs. 4G and 4H with additional selections, e.g., Nixon1: ¶¶ 194-196, and Figs. 4F, 4G, and 4H); 
receiving at the HV field device, from the first client device or application, a selection of a first one of the plurality of publish lists identified by the HV field device (As already described above, the publish lists are the different categories or sub-categories that are being identified and/or selected for the field device to perform and carry out e.g., Nixon1: ¶¶ 194-196, and Figs. 4F, 4G, and 4H); 
transmitting, from the HV field device to the first client device or application, the set of parameters associated with the first one of the one of the plurality of publish lists (Once the categories and/or sub-categories are selected, the field device(s) would perform and output back data, according to the established configurations or parameters, or return additional selections that need to be made, such as the example illustrated in Fig. 4G show outputting data with respect to a subset of the overall dataset, e.g., Nixon1: ¶¶ 194-196, and Figs. 4F, 4G, and 4H).

As to claim 2, Nixon1 further discloses a method according to claim 1, wherein the HV field device is a process control field device and wherein the first client device or application is a process controller (e.g., Fig. 1, elements 11 and 15-22).

As to claim 3, Nixon1 further discloses a method according to claim 1, wherein the HV field device is a robotic factory automation device and wherein the first client device or application is a factory automation controller (Nixon’s system can be applied to any industrial automation plant, e.g., ¶¶ 11 and 80).

As to claim 4, Nixon1 further discloses a method according to claim 1, wherein the first client device or application is an application executing on a processor communicating with the HV field device through an edge gateway (e.g., Fig. 1, element 35).

As to claim 5, Nixon1 further discloses a method according to claim 1, wherein the first client device or application is an application executing on a cloud-computing platform (e.g., Fig. 2A, 110).

As to claim 6, Nixon1 further discloses a method according to claim 1, wherein the first client device or application is another HV field device (e.g., ¶ 97, the wired and wireless devices are both producers and consumers of data packets, which means they can communicate with each other).

As to claim 7, Nixon1 further discloses a method according to claim 1, wherein receiving a message indicating a selection of the first one of the plurality of publish categories comprises receiving a message specifying a monitor and control category (Figs. 4F-4H illustrate a plurality of possible categories and related parameters to manipulate how the field devices operate).

As to claim 8, Nixon1 further discloses a method according to claim 1, wherein receiving a message indicating a selection of the first one of the plurality of publish categories comprises receiving a message specifying a condition monitoring category (e.g., Figs. 4F-4H illustrate a plurality of possible categories and related parameters to manipulate how the field devices operate).

As to claim 9, Nixon1 further discloses a method according to claim 1, wherein transmitting an identification of each of a plurality of publish lists comprises transmitting an identification of one or more manufacturer-defined publish lists, each of the one or more manufacturer-defined publish lists stored on the HV field device at the time of the device's manufacture (a manufacturer’s identifier can be used to determine how new field devices are programmed, e.g., ¶ 32).

As to claim 10, Nixon1 further discloses a method according to claim 1, wherein transmitting an identification of each of a plurality of publish lists comprises transmitting an identification of one or more user-defined publish lists (users can manipulate the function blocks, e.g., ¶¶ 197-199).

As to claim 11, Nixon1 further discloses a method according to claim 1, wherein transmitting an identification of each of a plurality of publish lists comprises transmitting an identification of one or more custom publish lists (a user manipulated function block would be considered custom, e.g., ¶¶ 197-199).

As to claim 15, Nixon1 further discloses a method according to claim 1, wherein: 
receiving from the first client device or application a selection of a first one of the plurality of publish lists further comprises receiving an update rate specifying a frequency with which the set of parameters associated with the first one of the plurality of publish lists will be transmitted from the HV field device to the first client device or application, and/or 
receiving from the second client device or application a selection of a one of the second plurality of publish lists identified by the HV field device comprises receiving an update rate specifying a frequency with which the set of parameters associated with the one of the second plurality of publish lists will be transmitted from the HV field device to the second client device or application (Under the “and/or” conditional statement, either the first or the second field device or both can potentially be programed (or have received a frequency parameter) to monitor/analyze/perform according to the set frequency, e.g., ¶¶ 8, 41, 394-395).

As to claim 16, Nixon1 further discloses a method according to claim 1, wherein each of the publish lists includes a update rate parameter specifying a frequency with which the set of parameters associated with corresponding publish list will be transmitted from the HV field device to the client device or application subscribed to the publish list (e.g., ¶¶ 8, 41, 394-395).

As to claim 17, see the similar corresponding rejection of claim 1.
 
As to claim 18, see the similar corresponding rejection of claim 6.

As to claim 19, see the similar corresponding rejection of claim 9.

As to claim 20, see the similar corresponding rejection of claim 10.

As to claim 21, see the similar corresponding rejection of claim 11. 

As to claim 22, see the similar corresponding rejections of claims 7 and 8. 

As to claim 23, Nixon1 further discloses an HV field device according to claim 17, wherein the at least two available publish categories include a condition monitoring category, and wherein publish lists corresponding to the condition monitoring publish category include parameters of the HV field device related to monitoring a health, maintenance, calibration, or energy consumption state of the HV field device (Given the various possible functions that can be provided to the field devices, Nixon1 discloses of fault monitoring, which would be interpreted as part of health or maintenance of the field devices, e.g., Nixon1: ¶ 6 and 410).
As to claim 24, see the similar corresponding rejection of claim 16.

As to claim 29, see the similar corresponding rejection of claim 1.

As to claim 30, see the similar corresponding rejection of claim 2.

As to claim 31, see the similar corresponding rejection of claim 6.
 
As to claim 32, see the similar corresponding rejection of claim 4.

 As to claim 33, see the similar corresponding rejection of claim 5.

As to claim 35, see the similar corresponding rejection of claim 1.

As to claim 37, Nixon1 further discloses a system according to claim 29, wherein the plurality of pre-defined publish lists stored in the memory device of each of the plurality of HV field devices is specific to a type of the HV field device (e.g., Nixon1: ¶ 186).

As to claim 38, Nixon1 further discloses a system according to claim 37, wherein the type of the HV field device is one of: valve, flow measurement, pressure measurement, level measurement, and temperature measurement (Nixon1: ¶ 2).

As to claim 39, see the similar corresponding rejection of claim 1. 

Claims 12-14, 23, 25-27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0102678 A1 to Nixon1 in view of obviousness.

As to claim 12, Nixon1 further discloses a method according to claim 1, further comprising: 
receiving, at the HV field device, from a second client device or application, a message indicating a selection of a second one of the plurality of publish categories; transmitting, from the HV field device to the second client device or application, an identification of each of a second plurality of publish lists corresponding to the second one of the plurality of publish categories received from the second client device or application (see below); 
receiving at the HV field device, from the second client device or application, a selection of a one of the second plurality of publish lists identified by the HV field device (see below); 
transmitting, from the HV field device to the second client device or application, the set of parameters associated with the selection of the one of the second plurality of publish lists received from the second client device or application (For all three limitations here, they are the same steps as outlined and established in claim 1 with respect to a first field device and this second field device is simply duplicating similar steps.   Nixon’s system as illustrated in Fig. 1 clearly illustrates multiple field devices, each of which can operate independently, e.g., Fig. 1).

As to claim 13, Nixon1 further discloses a method according to claim 12, wherein the message from the second client device or application indicating the selection of the second one of the plurality of publish categories is a message indicating a selection of a different one of the plurality of publish categories from the first one of the plurality of publish categories (Following the same rationale from claims 1 and 12, this would have been obvious to one of ordinary skill in the art, before the effective filing date, that a second field device can be programmed to operate with different functions/parameters, given the available corresponding categories/sub-categories as previously established in claim 1).

As to claim 14, Nixon1 further discloses a method according to claim 12, wherein receiving from the second client device or application a selection of one of the second plurality of publish lists identified by the HV field device comprises receiving a selection of a different one of the plurality of publish lists (Following the same rationale from claims 1, 12, and 13, this would have been obvious to one of ordinary skill in the art, before the effective filing date, that a second field device can be programmed to operate with different functions/parameters, given the available corresponding categories/sub-categories as previously established in claim 1).

As to claim 25, Nixon1 further discloses an HV field device according to claim 17, wherein the HV field device is configurable to: 
transmit a first set of parameters corresponding to a first one of the plurality of pre-defined publish lists to a first client device or application (see below); and 
transmit a second set of parameters corresponding to a second one of the plurality of pre-defined publish lists to a second client device or application (For both the first and second devices, they are both interpreted as functioning in the same way, as Nixon discloses of an overall system that encompasses multiple devices/controllers, and thus both devices would be sent parameters in accordance with the selected category or function block, as already established in independent claim 1/12, e.g., Figs. 1 and 2A).

As to claim 26, Nixon1 further discloses an HV field device according to claim 25, wherein the first one of the plurality of pre-defined publish lists corresponds to a first one of the at least two available publish categories and the second one of the plurality of pre-defined publish lists corresponds to a second one of the at least two available publish categories (Following claims 1 and 25, there are many possible lists or categories to choose from, e.g., Figs. 1, 2A, 4F, 4G, and 4H).

As to claim 27, Nixon1 further discloses an HV field device according to claim 25, wherein the first client device or application is a controller controlling one or more HV field devices including the HV field device and wherein the second client device or application is a condition monitoring application monitoring one or more HV field devices including the HV field device (Nixon’s system can operate by monitoring and controlling the various field devices, within various settings, e.g., ¶¶ 6, 41, 80,  84, and 192-199). 

As to claim 34, see the similar corresponding rejection of claim 12 and 25.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0102678 A1 to Nixon1 in view of U.S. Patent Publication No. 2021/0081346 A1 to Nixon et al. (“Nixon2”).

As to claim 28, Nixon1 does not fully further discloses an HV field device according to claim 17, further comprising a communication adapter configured to be coupled to an advanced physical layer (APL) communication network and to receive via the APL communication network a power signal provided by an APL power switch either directly or via one or more APL field switches (While Nixon1 does not expressly disclose of this feature, Nixon2 more expressly discloses of this capability (e.g., Nixon2: ¶ 10).
Given Nixon2’s disclosure, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate the APL specifications into Nixon’s overall system to better support Ethernet communications.

As to claim 36, Nixon1 does not fully further discloses a system according to claim 29, wherein the communication network comprises: 
advanced physical layer (APL) Ethernet wiring comprising ruggedized, two-wire, twisted pair Ethernet cable configured to provide loop-powered Ethernet connectivity (While Nixon1 does not expressly disclose of this feature, Nixon2 more expressly disclose of APL and Ethernet wiring, e.g., Nixon2: ¶¶ 46-48); 
one or more APL power switches each configured to provide Ethernet connectivity to other Ethernet devices and each including a power supply to provide power via the APL Ethernet wiring (e.g., Nixon2: ¶¶ 46-48); 
one or more APL field switches, each receiving power from one of the one or more APL power switches via the APL Ethernet wiring, and each configured to distribute both communication signals and power signals to the plurality of HV field devices communicatively coupled by APL Ethernet wiring to a respective APL field switch while complying with intrinsic safety requirements (e.g., Nixon2: ¶¶ 46-48).
See the previously stated reasons for combining Nixon1 and Nixon2.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455                                                                                                                                                                                                        



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455